Dugro, J.
The writ commanded the commission to certify all the acts and proceedings had in the' premises of the removal of-Michael G. Minchen. The return does not purport to contain all the acts and proceedings. It should contain a statement, in effect, that all the acts and proceedings of the board in the matter were therein returned. The absence of this statement, and the presence in the case of the copy of a judgment which purports to have been made by the board of police on October 3, 1890, which is not referred to in the return, induces the impression that all the acts of the board have not been returned. A further .return is therefore directed, which should contain, in addition to any- other proper matter, the statement referred to. All concur.